Exhibit 10.22

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 21 day of
December, 2015, by and among Mark Berg (the “Seller”), and Alexander K. Arrow
(the “Purchaser”).

WHEREAS, the Seller owns all right, title and interest (legal and beneficial) in
certain shares of Protagenic Therapeutics, Inc., a Delaware corporation (the
“Company”).

THE PARTIES HEREBY AGREE AS FOLLOWS:

1. Purchase and Sale of Stock.

1.1 Sale of Shares. Subject to the terms and conditions of this Agreement, the
Seller agrees to sell to the Purchaser at the Closing (as defined below), an
aggregate of sixty thousand (60,000) shares of Common Stock of the Company,
US$0.001 par value per share (the “Shares”), at a per share purchase price equal
to US$0.50 for an aggregate purchase price of US$30,000 (thirty thousand US.
dollars) (the “Purchase Price”), and the Purchaser agrees to purchase at the
Closing the Shares for the Purchase Price.

1.2 Closing. The purchase and sale of the Shares shall take place remotely via
the exchange of documents and signatures at 1:00 p.m. (Boston time), on the date
hereof, or at such other time and place as the Seller and Purchaser mutually
agree upon orally or in writing (which time and place are designated as the
“Closing”). At the Closing:

(a) The Seller shall deliver to the Purchaser the stock certificate representing
the Shares;

(b) The Seller shall deliver to the Purchaser a stock power transfer in the form
attached hereto as Exhibit A reflecting the Shares that the Seller is selling to
the Purchaser; and

(c) The Purchaser shall pay to the Seller the aggregate Purchase Price for the
Shares being purchased by the Purchaser from the Seller, by check or wire
transfer, or any combination thereof.

2. Representations and Warranties of Seller. The Seller hereby represents and
warrants to the Purchaser that:

2.1 Ownership of Shares. The Seller owns all right, title and interest (legal
and beneficial) in and to all of the Shares being sold by the Seller pursuant to
this Agreement free and clear of all liens, including, but not limited to, any
lien, pledge, claim, security interest, encumbrance, mortgage, assessment,
charge, restriction or limitation of any kind, whether arising by agreement,
operation of law or otherwise, except for those imposed by applicable federal
and state securities laws. The Seller has the full power and authority to sell,
transfer, convey, assign and deliver to the Purchaser the Shares being sold by
it to the Purchaser, and upon delivery and payment for such Shares at the
Closing, the Purchaser shall acquire valid and unencumbered title to such Shares
to be delivered by the Seller hereunder and such Shares shall not be subject to
any right of first refusal, preemptive, tag-along or drag-along right or other
comparable obligations or restrictions. At no time has the Seller ever held or
received any stock certificates evidencing the Shares.



--------------------------------------------------------------------------------

2.2 Authorization. The execution and delivery of this Agreement, the performance
of all obligations of the Seller hereunder, and the sale and delivery of the
Shares being sold by the Seller hereunder, have been duly authorized. This
Agreement constitutes the valid and legally binding obligation of the Seller,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally and (b) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

2.3 Governmental Consents. To the Seller’s knowledge, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
on the part of the Seller is required in connection with the consummation of the
transactions contemplated by this Agreement.

2.4 Compliance with Other Instruments. The execution, delivery and performance
of this Agreement, and the consummation of the transactions contemplated hereby
will not result in a violation of, or default under, any instrument, judgment,
order, writ, decree or contract known to the Seller, or an event that results in
the creation of any lien, charge or encumbrance upon the Shares being sold by
the Seller. The Seller has received as of the Closing all consents or waivers
necessary to transfer the Shares being sold by the Seller to the Purchaser and
such transfer is not subject to any right of first refusal, preemptive,
tag-along or drag-along right or other comparable obligations or restrictions.

2.5 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Seller’s knowledge, currently threatened that questions the validity
of this Agreement, or the right of the Seller to enter into this Agreement, or
to consummate the transaction contemplated hereby.

2.6 Receipt of Information. The Seller believes it has received all the
information it considers necessary or appropriate for deciding whether to enter
into this Agreement and perform the obligations set forth herein. The Seller
hereby represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the business, properties, prospects and
financial condition of the Company, including, without limitation, any strategic
transaction, public securities offering, private financing transaction (whether
debt or equity), merger, consolidation, recapitalization, reclassification,
reorganization, change of control transaction, sale of assets or securities,
liquidation or similar transaction which have been, are being or may be
contemplated by the Company. The Seller hereby acknowledges that any future sale
of shares of the Company’s capital stock could be at a premium or a discount to
the Purchase Price, and such sale could occur at any time or not at all.

3. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants that:

 

2



--------------------------------------------------------------------------------

3.1 Authorization. The execution and delivery of this Agreement, the performance
of all obligations of the Purchaser hereunder, and the purchase of the Shares by
the Purchaser hereunder, have been duly authorized. This Agreement constitutes
the valid and legally binding obligation of the Purchaser, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally and (b) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

3.2 Compliance with Other Instruments. The execution, delivery and performance
of this Agreement, and the consummation of the transactions contemplated hereby
will not result in a violation of, or default under, any instrument, judgment,
order, writ, decree or contract known to the Purchaser to which the assets of
the Purchaser are subject. The Purchaser has received as of the Closing all
consents or waivers necessary under the respective governing documents of the
Purchaser to purchase the Shares being sold by the Seller to the Purchaser.

3.3 Purchase Entirely for Own Account. Such Purchaser hereby confirms that the
Shares to be purchased by such Purchaser hereunder will be acquired for
investment for its own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and such Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same, provided, however, that such Purchaser may sell, grant
participation in, or distribute such Shares to affiliated entities or persons
(including a venture capital fund, other venture capital funds affiliated with
such fund, successor and predecessor funds, and funds under common investment
management). By executing this Agreement, such Purchaser further represents that
it does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of such Shares. Such Purchaser further acknowledges
that such Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and, therefore, may not be sold or otherwise
transferred unless they are subsequently registered under the Securities Act or
an exemption from such registration is available.

3.4 Investment Experience. Such Purchaser is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of this investment, and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Shares to be purchased by such
Purchaser hereunder.

3.5 Accredited Investor. Such Purchaser is an “accredited investor” within the
meaning of Securities and Exchange Commission Rule 501 of Regulation D, as
presently in effect.

3.6 Foreign Investor. If the Purchaser is not a United States person (as defined
by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), the
Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including (a) the legal
requirements within its jurisdiction for the purchase of the Shares, (b) any
foreign exchange restrictions applicable to such purchase, (c) any governmental

 

3



--------------------------------------------------------------------------------

or other consents that may need to be obtained, and (d) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale, or transfer of the Shares. The Purchaser’s subscription and
payment for and continued beneficial ownership of the Shares will not violate
any applicable securities or other laws of the Purchaser’s jurisdiction.

4. Indemnity. To the extent permitted by law, the Seller will indemnify and hold
harmless the Purchaser against any losses, claims, damages or liabilities to
which they make become subject, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
breach of the representations and warranties made by the Seller in this
Agreement.

5. Conditions to Closing.

5.1 Conditions of Purchaser’s Obligations at Closing. The obligations of the
Purchaser under Section 1.2 of this Agreement are subject to the fulfillment on
or before the Closing of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Seller contained in Section 2 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of such Closing.

(b) Performance. The Seller shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

(c) Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or body of the United States or of any state that are
required in connection with the lawful sale of the Shares pursuant to this
Agreement shall be duly obtained and effective as of the Closing.

(d) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the Purchaser,
and they shall have received all such counterpart original and certified or
other copies of such documents as they may reasonably request.

5.2 Conditions of the Seller’s Obligations at Closing. The obligations of the
Seller to the Purchaser under this Agreement are subject to the fulfillment on
or before the Closing of each of the following conditions by the Purchaser:

(a) Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.

 

4



--------------------------------------------------------------------------------

(b) Payment of Purchase Price; Performance. The Purchaser shall have delivered
the aggregate Purchase Price as specified in Section 1.2(c) hereof, and the
Purchaser shall have performed and complied in all material respects with all
other agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by the Purchaser on or before the
Closing.

(c) Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful sale of the Shares pursuant to
this Agreement shall be duly obtained and effective as of the Closing.

6. Miscellaneous.

6.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties.

6.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware as applied to agreements among Delaware residents
entered into and to be performed entirely within Delaware.

6.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.5 Finder’s Fee. Each party represents that it neither is nor will be obligated
for any finders’ fee or commission in connection with this transaction. Each
party also represents that it has not entered into any agreements for which such
party would be liable for finders’ fees or commissions in connection with this
transaction or any other contemplated transaction. Each party agrees to
indemnify and hold harmless the other parties from any liability for any
commission or compensation in the nature of a finders’ fee (and the costs and
expenses of defending against such liability or asserted liability) for which
such party or any of its directors, stockholders, employees or representatives
is responsible.

6.6 Amendment and Waivers. Any term of this Agreement may be amended only with
the written consent of the parties hereto. The observance of any term of this
Agreement may be waived by the Purchaser or the Seller (either generally or in a
particular instance and either retroactively or prospectively) only if such
waiver is in writing and signed by the party to be bound.

6.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

5



--------------------------------------------------------------------------------

6.8 Survival of Representations and Warranties. The representations and
warranties made by the Seller shall survive the Closing. The representations and
warranties made by the Seller herein shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Purchaser.

6.9 Entire Agreement; Facsimile Signatures. This Agreement (including its
Schedules) constitutes the entire agreement and understanding among the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings related to such subject matter. This Agreement may be
executed by facsimile signatures.

6.10 Expenses. Irrespective of whether the Closing is effected, the Seller shall
pay all costs and expenses that the Seller incurs with respect to the
negotiation, execution, delivery and performance of this Agreement. If any
action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.

6.11 Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (a) three
(3) business days after being sent by registered or certified mail, return
receipt requested, postage prepaid or (b) one (1) business day after being sent
via an internationally recognized overnight courier service guaranteeing next
business day delivery, in each case to the intended recipient as set forth
below:

If to the Purchaser, at the address set forth below the Purchaser’s signature to
this Agreement, or at such other address as may have been furnished in writing
by the Purchaser to the other parties hereto; or

If to the Seller, at the address set forth below such Seller’s signature to this
Agreement, or at such other address as may have been furnished in writing by
such Seller to the other parties hereto.

Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SELLER:

        /s/ Mark Berg

Mark Berg Address:   210 Circle Road   Syosset, NY 11791

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

PURCHASER:

        /s/ Alexander Arrow

Alexander K. Arrow Address:   25422 Trabuco Road   # 105-606   Lake Forest, CA
92630

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Stock Power Transfer

FOR VALUE RECEIVED, Mark Berg hereby sells, assigns and transfers unto Alexander
K. Arrow sixty thousand (60,000) shares of Protagenic Therapeutics, Inc. Common
Stock represented by stock certificate number 99, and does hereby irrevocably
constitute and appoint the attorneys of Faber Daeufer & Itrato PC as attorney to
transfer said stock on the books of Protagenic Therapeutics, Inc. with full
power of substitution in the premises.

 

Dated: December 21, 2015     

/s/ Mark Berg

     Mark Berg